Title: To George Washington from Captain George Starr, 16 April 1779
From: Starr, George
To: Washington, George



Honorable Sir
Middletown [Conn.] 16th April 1779

Inclosed his Excelency has a Return of my superentinding the makeing of Leather Accoutriments & shoes & Exchangeing Raw Hides for shoes &c. which Shoes & Accoutriments I shall send on to Your Camp as soon as there is Forriage for the Teams I have call’d upon the D. Q. Mr Gen. for Teams who is promissed to Let me have them as soon as there is Forriage; I sent Last February three Teams with shoes & Accoutriments but for want of Forriage they was Obliged to store them at Danbury. I shall continue to make up shoes & Accoutriments from the Leather that I have on hand & Exchanging Raw Hides for shoes Tand & Curried Leather If I am Supplyd with Hides—unless otherwise ordered by the Honorable Board of Warr by whose orders I hav⟨e⟩ undertaken this Business, and to make them a Monthly Return on adviescing with my Friend Wadsworth Commissary General I make this Return to you I am Your Excelency’s Obedient Servant
George Starr
